Citation Nr: 1136224	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2007, the Veteran was afforded a hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The Board thereafter denied the Veteran's claim for service connection for bilateral hearing loss disability in a decision of November 2008.  The Veteran appealed the decision to the United States Court of appeals for Veterans Claims (Court).  In June 2009, the parties filed a Joint motion for Remand (JMR).  A June 2009 Order of the Court, granted the JMR and vacated the Board's decision.

The claim was further remanded in November 2009 for further development and in February 2011 ordered a new hearing in front of the Board.

In July 2011, the Veteran was afforded a hearing in front of the undersigned.  A transcript of the hearing has been associated with the claim file.   


FINDING OF FACT

Hearing loss disability, to include an organic disease of the nervous system, was not manifest during service or within one year of separation.  Hearing loss disability is not attributable to service. 





CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may an organic disease of the nervous system be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In January 2006 and March 2006 pre-adjudication letters, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for bilateral hearing loss disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March 2006 pre-adjudication letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs).  Post service private treatment records have been associated with the claim file.  The Veteran was afforded several VA examinations.  For the reasons discussed below, at least two of these, the May 2010 and the April 2011 examinations and opinions, taken together, provide an adequate basis on which to decide the claim.

The record reflects that during the hearing in July 2011, the Veterans Law Judge advised the appellant as to what was required for a grant of service connection.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2009).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are thus ready to be considered on the merits.


Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

When an appellant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2010).

The Veteran's service medical records do not show that he received treatment for any relevant symptoms.  The Veteran's entrance examination report, dated in April 1966, and his separation examination report, dated in October 1969, both show that his ears and drums were evaluated as normal.  Both of these reports include audiometric results which do not show that he had hearing loss disability as defined at 38 C.F.R. § 3.385.  An associated October 1969 "report of medical history" shows that the Veteran denied a history of hearing loss.  

More specifically, the entrance examination report of April 1966 contains audiometric findings that revealed pure tone thresholds, in decibels and converted from ASA units to ISO (ANSI) units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
20
LEFT
35
20
15
25
10


The October 1969 separation examination report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
0
0

The Board notes that the service treatment records also contain an additional audiogram which is undated.  

Post-service, an audiometric reports from Big Sky Ear, Nose, and Throat ("BSENT"), dated in December 2005, shows audiometric findings with puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
35
LEFT
15
15
15
30
75

The report is accompanied by a statement from C.D.D., MA, CCC-A, stating that the Veteran reported an in-service history of exposure to noise as a heavy equipment mechanic without use of hearing protection, that he has bilateral hearing loss, and that his case history, description of noise exposure, and current test results were consistent with a noise-induced hearing loss "that may be connected with at least its onset to his military service."

A May 2006 audiometric report from Micken Hearing ("Micken"), shows audiometric findings with puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
35
LEFT
15
15
15
40
80

Speech recognition was 98 percent in the right ear and 96 percent in the left ear.  
An accompanying report, written by J.H., Au.D., and accomplished for VA compensation purposes, shows that the Veteran reported a similar in-service military history of noise exposure as noted in the BSENT statement.  This statement indicates that he has bilateral high frequency hearing loss, and that, "[b]ased on his C-file and separation physical, [the Veteran] did not experience any hearing loss during his military service."

In a VA form 9 of January 2007, the Veteran argued that the separation physical was not accurate.  He stated that at the time of discharge he was told at the end of his examination that he had failed the audiogram and it would be repeated when he went for outprocessing.  However, no other audiogram was conducted.  

The veteran was afforded a VA examination in May 2010.  At the time, the Veteran reported noise exposure in service from working on the flight line around heavy equipment and jet aircraft.  It was noted he was a right handed shooter.  He reported he retired from post service employment with little noise exposure.  Physical examination showed clear canals.  Audiometric findings in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
35
40
LEFT
30
30
30
60
85

Speech recognition was 100 percent in the right ear and 92 percent in the left ear.  Tympanometric findings showed normal middle ear function bilaterally.  Ipsilateral reflexes were present bilaterally.  The examiner noted that tinnitus was as likely as not a symptom of hearing loss.  She opined that according to the entrance and separation examination, hearing was within normal limits bilaterally.  She noted that the separation examination was unusual in that it noted all thresholds as zero decibels and the Veteran's thresholds at entrance were not all zeros.  She noted that the Veteran reported some significant noise exposure that can cause hearing loss when around these noises for extended periods of time.  She further stated that a hearing loss due to this noise exposure would have begun to show up right away.  Hearing loss as a result of noise exposure does not show up many years later.  In general it takes an individual ten years noticing hearing difficulties before they seek treatment.  In this case, the Veteran sought treatment in 2005 suggesting that he started to notice problems in about 1995, many years following service.  She noted that she did not have the prior VA examination results of May 2006, the service treatment records or the private audiology exam of December 2005.  She noted she would have liked to see those reports prior to issuing an opinion.  However, based on the evidence she had, she opined that hearing loss is less likely than not the result of military noise exposure.  She reasoned that hearing was within normal limits at entrance and separation; that hearing was asymmetrical and based off of the Veteran's reports of noise exposure she would have expected a symmetrical response; and the hearing loss shows a dip in hearing at 6000 Hertz in the right ear and at 4000 Hertz in the left ear with very little recovery at 8000 Hertz.  Noise induced hearing loss will generally show a greater recovery at 8000 Hertz.  Finally, she noted that the amount of time it has taken the Veteran to seek treatment suggests a much later onset of hearing loss than shortly after service.  Due to the asymmetric hearing, she recommended consultation with an ENT to rule out possible retrocochlear hearing loss.  If pervious testing shows little change in hearing and an asymmetry, then the referral would not be necessary.  

A VA medical opinion was obtained in April 2011.  At the time, the examiner noted that the audiogram at induction was normal and it is assumed that the values are in ASA standards because of the date of the hearing test.  He noted the discharge audiogram is in ISO standard and is normal with values of 0 decibels in all frequencies.  He noted there was no indication on the separation audiogram of hearing loss as a result of noise or other cause due to his military service.  Both the induction and the separation audiograms are normal.  The separation audiogram differs from the induction in that the hearing appears to be better but, he would attribute the difference to test-retest error which can be caused by ear placement, different equipment, tester and test environment.  He noted an audiogram of December 2005 shows bilateral high frequency hearing loss but there was no indication that the examiner had the claim file available to compare the results to the separation exam.  An audiogram done in April 2006 showed about the same pattern of high frequency hearing loss than the 2005 exam and the examiner's conclusion was that hearing loss was not related to military service noise exposure.  He also noted the May 2010 audiogram which showed the same pattern of hearing loss as the 2005 and 2006 audiograms but with about a 10-15 decibel degradation.  He noted this was, most likely, the result of slowly progressing hearing loss in both ears unrelated to military service.  He opined that the current hearing loss is not the result of noise exposure or other causes while serving in the military.  He explained there are multiple causes for progressive hearing loss which include constant exposure to loud noises, hearing loss which is inherited, or a syndrome or mutation.  

In May 2011, the April 2011 examiner submitted an addendum to the opinion wherein he stated that comparing the results of the induction and separation audiograms with the audiograms in 2005, 2006 and 2010, it is his opinion that the Veteran's hearing loss occurred at some unspecifiable time following separation from service.  He noted it would be speculative to state when the hearing loss began as there is no indication of a problem with hearing from the time of separation until the 2005 audiogram.  This is an indication to him that the hearing loss problem occurred much later in life and was not related to military noise exposure.  He further opined that the cause was once again speculative in that the pattern of loss is not entirely typical of noise induced loss as there is no significant recovery of his hearing at the 8000 Hertz and that would make one consider presbycusis and/or familial etiologies.  He noted that familial hearing loss is known to skip generations so immediate family members may not have hearing loss.  In respect to the development of hearing loss, he opined that the noise exposure incurred in the military service was not significant based on the normal separation audiogram and is more likely related to other possible etiologies as indicated above.  The undated "automatic audiogram" indicates normal hearing.  He opined that the undated audiogram has some significance in that it further confirms normal hearing while in the service whether at the time of enlistment or separation.  Moreover, he noted that the Veteran did not indicate any problems with the ears at separation.  Finally, he noted that in converting the 1966 induction examination audiogram findings to ISO values, there is no hearing loss at induction and therefore, hearing loss did not pre-exist service.  

At the outset, the Board notes that the Veteran has been granted service connection for tinnitus based on in-service noise exposure.  Consequently, noise exposure in service has been accepted.  Furthermore, the Board notes that the evidence shows the Veteran has a current hearing loss disability within VA regulation.  Therefore, the Board must determine whether the current disability is related to service, to include noise exposure.

In this regard, the Board notes that the there are multiple opinions of record.  

Regarding the November 2005 private audiologist's opinion, the Board notes that she stated that the Veteran's hearing loss may be connected with at least its onset in military service.  The Board affords this opinion little probative weight.  Indeed, the opinion is phrased in terms of "may" which is not a definite opinion and which has been determined by the Court to be speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  See also, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  Accordingly, the Board finds the opinion unreliable.  

In addition, the Board notes that the November 2005 audiologist did not review the service treatment records when rendering the opinion.  While lack of review of service treatment records does not render the opinion inadequate in and of itself, see  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008), in this case the failure to review the service treatment records puts into question the reliability of the opinion.  In this regard, the Board notes that while he found that the Veteran's hearing loss was consistent with noise exposure, the examiner did not have the benefit of seeing the audiogram results at induction and separation from service and comparing the same to the hearing loss found in 2005.  It is significant that while some hearing loss (per Hensley) was noted on induction, at separation hearing was normal.  There is no telling how these results could have influenced the audiologist's opinion.  Accordingly, the Board finds the opinion to be unreliable and affords it little probative weight.

The Board next turns to the May 2006 opinion from an audiologist obtained for VA purposes.  In reviewing the opinion, the Board also finds it to be unreliable.  The Board notes that contrary to the examiner's assertion that hearing was normal at entrance, the induction exam shows some loss in each ear.  While puretone thresholds did not reach disability levels, there were thresholds which show some loss.  Therefore, the Board affords the opinion little probative weight.

Regarding the May 2010 VA examination, the Board notes that the examiner noted she did not have the 2005 and 2006 audiograms available.  However, as noted, the fact that she did not review the prior examinations does not in and of itself render the opinion unreliable.  The Board notes that she provided an opinion that the hearing loss disability was less likely than not due to military noise exposure.  In rendering this opinion she provided multiple reasoning.  She noted the findings of the induction and separation audiograms, the asymmetrical nature of the hearing loss which is contrary to what she would expect of noise induced hearing loss, the slow recovery and the amount of time it took the Veteran to seek treatment for his hearing loss after service.  She further noted that hearing loss due to the noise exposure reported by the Veteran would have shown up right away rather than many years after service.  Finally, the Board notes that the examiner noticed the findings of the separation audiogram and noted them to be odd which clearly indicate that she considered these findings in rendering her opinion.  Accordingly, the Board finds that the opinion is competent, reliable and affords it great probative weight.

Regarding the April 2011 VA opinion and its May 2011 addendum, the Board also finds it to be competent and reliable.  In this regard, the Board notes that in rendering his opinion that the hearing loss was not due to noise exposure in service, the examiner considered the induction and separation audiograms and provided an explanation for the findings in each.  He also considered all of the post-service audiograms.  He further considered the reported history of noise exposure in service.  The Board notes that while it may appear that the examiner is providing a speculative opinion in the May 2011 addendum, a close look at the opinion shows the opposite.  When requested to provide an onset timeframe for the hearing loss disability, he stated such could not be specified but that it was following service.  The Board finds that this is consistent with the evidence of record.  Significantly, the Board notes that at both Travel Board hearings, when asked to state when his hearing loss started, the Veteran was unable to do so.  At the most recent hearing of July 2011, not only did he did not provide an onset time frame, but through his testimony he in essence denied continuity since service.  The examiner also stated that the cause of the hearing loss was speculative in that the pattern of loss was not entirely typical of noise induced loss.  While the examiner used the term speculative, the examiner went on to specifically state that in his opinion the noise exposure in service was not significant based on the normal separation examination and is more likely related to other possible etiologies such as presbycusis and/or familial etiologies.  Reading the opinion as a whole, the Board finds the opinion not to be speculative in nature.  Rather, the examiner specifically opined the hearing loss disability was not due to service but rather due to other causes.  It is in pointing which specific other cause that he found such determination would be speculative.  

Moreover, the Board notes that the May 2011 addendum addresses an undated audiogram contained in the service treatment records.  In this regard, the Board notes that the service treatment records contain an undated and uninterpreted audiogram which was not previously addressed by any of the examiners.  However, in the May 2011 addendum, the examiner noted that the undated audiogram showed normal hearing and further supported his opinion.  Finally, the addendum provided an opinion that a hearing loss disability did not pre-exist service based on the induction audiogram.  The Board finds the April 2011 opinion and May 2011 addendum to be competent and reliable.  They provide a complete rationale for the opinions rendered, and the opinions are based on a review and consideration of the service treatment records, the prior post-service audiograms and the reported history.  Accordingly, it is afforded great probative weight.

The Board notes that neither the May 2010 examiner nor the April 2011 examiner based their conclusion solely on the fact that the Veteran did not have a hearing loss disability in service.  Rather, each of them reviewed the claim file and noted the reported history and concluded that the evidence reflected that the in-service noise exposure was not such as to cause the current hearing loss disability.

The Board also finds that the evidence reflects a lack of onset of bilateral hearing loss disability in service, within the one year presumptive period, or for many years thereafter.  The audiometric readings showed that the Veteran's scores at induction while abnormal at some levels he did not show a hearing loss disability at any time during service as well as at separation.  The Board acknowledges that the Veteran is competent to state he has hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2009).  However, when asked when his hearing loss started at both Travel Board hearings, the Veteran was unable to specify an approximate date.  Moreover, at the latest hearing of July 2011, he did not report continuity of symptomatology since service.  Furthermore, the Veteran indicated on the separation medical report of history that he did not have and had never had ear trouble or hearing loss.  The Board finds that the indication of no ear trouble, along with the Veteran's statements to the VA examiners indicating a lack of precise knowledge as to date of onset of hearing loss, are of greater probative weight than the Veteran's implied assertion that his hearing loss started in service.  Furthermore, at the time of separation form service, he did not report the existence of hearing loss when provided the opportunity.  Therefore, the Board finds that the more probative, reliable and credible evidence of record shows that hearing loss disability did not start in service or within the first post-service year, but rather it started many years after service.  

Lastly, we note his report that he had failed the in-service audiometric examination.  However, the test results are entitled to a presumption of regularity.  Here, the Veteran's general statements do not provide a basis for rebutting the presumption of regularity.

As the preponderance of the evidence indicates that bilateral hearing loss disability did not manifest in service or for many years thereafter, and the disability is not otherwise related to service, the claim for entitlement to service connection must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for service connection for bilateral hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).



ORDER

Service connection for bilateral hearing loss disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


